The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: embodiment in Fig. 4 wherein the front guide vane and the rear guide vane are arranged in a firmly fixated manner with respect to one another and form a gap in between them (Claims 1-4)
Species B: embodiment in Figs. 7, 8a & 8b wherein the front guide vane and the rear guide vane are arranged in a firmed fixated manner with respect to one another and overlap each other in the rear axial direction (Claims 5-11 & 23-25)
Species C: embodiment in Figs. 9 & 10 wherein at least one of the guide vanes are a separate structural component (Claims 12-20)
Species D: embodiment in Fig. 13 wherein the outer platform and one of the guide vanes are manufactured as a first integral structural component (Claims 21 & 22).
The species are independent or distinct because they represent mutually exclusive means for manufacturing a tandem guide vane segment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

Upon election of Species B, the applicant is required to further elect between/among the following subspecies.
Subspecies BB1: embodiment in Fig. 7 wherein the two limiting lines are embodied in an S-shaped or Z-shaped manner (Claim 6)
Subspecies BB2: embodiment in Figs. 8a & 8b wherein the two limiting lines are embodied in a rectilinear manner (Claims 7 and 23)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 5 is generic.

Furthermore, upon election of Species B, the applicant is also required to further elect between/among the following subspecies.
Subspecies BB3: embodiment in Figs, 7, 8a & 8b wherein the front segment section further comprises a front section of the inner platform, and the rear segment section further comprises a rear section of the inner platform (Claims 8-10)
Subspecies BB4: embodiment wherein the inner platform is formed integrally only with the front segment section (Claim 11)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 5 is generic.

Upon election of Subspecies BB3, the applicant is required to further elect between/among the following sub-subspecies.
Sub-subspecies BBB3: embodiment in Fig. 7 wherein the two limiting lines are embodied in a rectilinear manner (Claim 9)
Sub-subspecies BBB4: embodiment in Figs. 8a & 8b wherein the two limiting lines are embodied in a rectilinear manner (Claim 10)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 8 is generic.

Upon election of Species C, the applicant is required to further elect between/among the following subspecies.
Subspecies CC1: embodiment in Fig. 9 wherein all components are manufactured as separate structural components (Claims 13, 17 & 18)
Subspecies CC2: embodiment in Figs. 10 wherein the outer platform and one of the guide vanes are manufactured as an integral structural component (Claims 14, 19 & 20)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 12 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4/20/2021